Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), five different IDS, submitted on April 18, 2022, were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note that the Examiner, with the best of my knowledge, had considered the provided several pages of a list of non-patent literatures, Dictionaries, litigations, Cases Before the Patent Appeal Boards, and before the US District Court for the Western District of Texas, Waco Division. The Examiner reviewed the US applications: 16/158,756; 15/653,028; 13/679,689; and 15/145,414 with respect to the instant application and also reviewed several of US Patents such as 9410410, 8989601, 9611728, 9745840, 9840901, 10408030, 10280724, 9893500, 10020711, 10648311, 10526724, 10280724, 10254732, and 10934824 which are related to the provided litigations and Before the Patent Appeal Board in the list of IDS, filed April 18, 2022. It appears that none of the provided references or non-patent literatures is closely related to the instant application, the Examiner hesitantly considered all the provided IDSs.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE independent claims 1 and 12, applicant’s-initiated interview was held on Dec 28, 2021. Based on the discussion, applicant provides the amended claims 2 and 12, filed Jan 13, 2022, to overcome the prior art record, Petersen ‘455 by adding the limitation of “a first mechanical coupler of the first one of the at least two members to be coupled to a hoist and a second mechanical coupler on the second one of the at least two members to be coupled to a riser,” in claims 1 and 12. Note that Petersen ‘455 does not specifically teach or suggest “a first mechanical coupler of the first one of the at least two members to be coupled to a hoist and a second mechanical coupler on the second one of the at least two members to be coupled to a riser.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651